Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/03/2021 has been entered.


EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S COMMENT

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/03/2021 was filed after the mailing date of the Notice of Allowability on 3/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The Notice of allowance mailed on 3/24/2021 is maintained and explained below. The new references in the IDS filed on 6/03/2021 is considered and the notice of allowance is still maintained and the references cannot be applied to reject the allowed claims as explained below. 

Notice of Allowance mailed on 3/24/2021 is explained below:

Allowable Subject Matter 

3.	Claims 1-2, 6-8, 10, 14-16 and 18 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	Applicant’s remarks/amendments filed 12/21/2020, with respect to the rejection of independent claims 1, 10 and 18 has been fully considered and finds the claims allowable with the examiner’s amendments dated on 3/15/2021. 

Applicant argues on page 8-9 of the remarks regarding the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Legendre et al. (US 20150127274 A1) in view of  Rodriguez (US 20160042841 A1), that, “However, Applicant continues to submit that dependent claim 9, as an example, independently distinguishes over Legendre and Rodriguez. Claim 9 recites “the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils.” The Office refers to paragraph [0081] of Rodriguez. However, this paragraph only notes “The density of the windings may be varied for example by varying the spacing between the individual windings and/or by using windings of different cross-sectional area.” (Rodriguez, [0081]). This paragraph discusses spacing between individual windings, but does not discuss along the longitudinal axis, a spacing between subsequent solenoid coils. Thus, claim 9 even further distinguishes over the cited references.”

Applicant’s argument regarding the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Legendre et al. (US 20150127274 A1) in view of Rodriguez (US 20160042841 A1) (in combination with claim 5) is persuasive because of the argument filed on 12/21/2020 also in combination with the examiner’s amendment on 3/15/2021. Therefore, the rejection of claim 9 has been withdrawn. Claim 9 in combination with claim 5 is introduced into independent claim 1 which makes claim 1 allowable and similar amendment for independent claims 10 and 18 make the claims allowable. 

Claims 1-2, 6-8, 10, 14-16 and 18 are allowed in view of the applicant’s argument filed 12/21/2020 and also with the Examiner’s amendment dated on 3/15/2021. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 
wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid,……….
the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and
the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions;
wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils;

Legendre et al. (US 20150127274 A1), Rodriguez (US 20160042841 A1) and Zimmerman (US 20080278157 A1) are regarded as the closest prior art to the invention of claim 1. Legendre discloses, “a method and apparatus for detecting corrosion loss in well bore tubulars; more specifically, this method and apparatus relate to the removal of double indication of defects from varying tubular geometries while performing remote field eddy current non-destructive inspection of such tubulars (Paragraph [0002] Line 1-6; Figure 2). This apparatus for measuring defects in a well bore pipe using remote field eddy current measurement provides a transmitter coil and a plurality of receiver coils in spaced axial relationship from each other (Paragraph [0011] Line 1-4). The measuring arrangement 100 is shown schematically in FIG. 2.  The tool provides a transmitter coil 110 and receiver coils 120 (only one of which is shown in this  The final choice of frequencies, spacing, coil lengths turns, coil turns and winding radii need to be determined based on optimizing the sensitivity of the transimpedance measurement to the desired pipe parameters and based on the requirements of data processing algorithms, all well known to those in this art. In particular there may be multiple receivers at different spacing (Paragraph [0033] Line 19-25)”. Legendre does not to teach that at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid…..wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils. Rodriguez teaches, “Method and an apparatus for producing superconducting devices as well as to superconducting devices (Paragraph [0002] Line 1-2).  In single layer solenoids, the limiting turns are typically located at the ends or end areas of the solenoid when viewed in a direction of the solenoid's axis. For example, if the solenoid's axis is vertical, the end areas correspond to the top and the bottom of the solenoid. Thus the region(s) of reduced critical current density of a single layer solenoid may correspond to or comprise the turn(s) located at the ends of the solenoid (Paragraph [0042] Line 1-8). The cross-sectional area of the superconducting cable may be varied across the superconducting device, for example by varying the width and/or the thickness and/or the diameter of the superconducting cable along the length of the superconducting cable (i.e. in a lengthwise or longitudinal direction). Similarly, if the superconducting device comprises a superconducting layer, the width and/or the thickness  In an example, the superconducting device (e.g. a coil, a solenoid, a toroid, etc.) may comprise a plurality of turns (windings) of at least one superconducting cable (e.g. tape or wire) having a constant or a variable width. A different number of windings or different winding density of the at least one superconducting cable may be used in the different regions of the superconducting device, with the number or the density of the superconductor windings in the regions of reduced critical current density being decreased with respect to the number or density of the windings in the other regions of the superconducting device. For example, the winding density may be increased by using a thin wire for the regions that are not largely affected by the magnetic field and may be decreased by using a wider wire for the regions of reduced critical current density (Paragraph [0061] Line 1-18)”. However the combination of Legendre and Rodriguez fail to teach that the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; ……. wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils. Zimmerman teaches, “an eddy current probe moves along a longitudinal axis and includes a support structure defining a surface, the surface including a set of panels. Conductor coils are distributed across said surface, each panel includes at least one coil section, and each coil section lies transverse to the longitudinal axis (Paragraph [0011] Line 1-5), Probes can include a three-coil probe, consisting of a single transmit coil, and two receiver coils.  As described above, each of the three coils may actually consist of a number (undefined) of shorter coil segments connected in series. These coils may be tipped at an angle (typically between 0 and wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid,……….the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions; wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils” and also in 

Claims 2, 6-8 are allowed by virtue of their dependence from claim 1. 

Regarding claim 10, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid;………..
the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and
the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions;
wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils.
wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid;………..the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions; wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils” and also in combination with all other elements in claim 10 distinguish the present invention from the prior art. 

Claims 14-16 are allowed by virtue of their dependence from claim 10. 


Regarding claim 18, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid;….
the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and
the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions;
wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils.

The most pertinent prior art of record to Legendre et al. (US 20150127274 A1), Rodriguez (US 20160042841 A1) and Zimmerman (US 20080278157 A1), failed to specifically teach the invention as claimed. However, the invention of Legendre, Rodriguez and Zimmerman, even if modified, do not alone or in combination with the other art of record, teach or fairly wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid;……the helical coil has a plurality of helical coil portions, wherein a first helical coil portion in the plurality of helical coil portions has a first solenoid shape which is distinct, using a longitudinal perspective along the longitudinal axis, from a second solenoid shape of a second solenoid portion in the plurality of helical coil portions; and the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions; wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils” and also in combination with all other elements in claim 18 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Heysse et al. (US 6020741 A) discloses, Wellbore imaging using magnetic permeability measurements-a system for imaging wellbore walls using arrays of induction coils configured to detect magnetic permeability variations in the wellbore walls (column 1 Line 18-21). FIG. 3 illustrates a co-axial receiver coil configuration 202A and a parallel receiver coil configuration 202B. Each of the receiver coils comprises two portions 302 and 304. The first portion 302 is wound in a first direction, and the second portion 304 is "counterwound", i.e. wound in the opposite direction to the first. Since the windings are opposite, the voltages induced by the transmitter coil in the two portions are of opposite sign. When the voltages also have equal magnitude, the receiver coil is "balanced" with respect to the transmitter coil. The placement, area enclosed, and number of windings of one portion may be varied with respect to the other portion so that the receiver coil is balanced in free space, i.e. in the absence of any material in front of sensor pad 110. In this situation, the receiver coils 202 produce a zero voltage in direct response to the excitations by the transmitter coil (Column 5 Line 13 -28). 
However Heysse does not disclose 
“wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid”

Again Heysse does not disclose, “the bobbin has a plurality of bobbin portions, wherein a first bobbin portion in the plurality of bobbin portions has a first bobbin shape which is distinct, using the longitudinal perspective along the longitudinal axis, from a second bobbin shape of a second bobbin portion in the plurality of bobbin portions; wherein the non-uniform solenoid response is caused by varying, along the longitudinal axis, a spacing between subsequent solenoid coils”. 
Therefore, the invention of Heysse even if modified, do not alone or in combination with the other art of record, teach or fairly suggest the limitations as stated above and in combination with all other elements in the independent claims 1, 10 and 18 distinguish the present invention from the prior art.

Martinez et al. (US 20090160449 A1) discloses, Antennas for Deep Induction Array Tools with Increased Sensitivities- An improved antennas for induction logging tools are disclosed. One improved antenna comprises a bobbin comprising a hollow cylinder having two ends. The cylinder accommodates an elongated core comprising magnetic material. The cylinder is wrapped within a primary winding that extends between the ends of the cylinder. The primary winding has a cross-sectional profile such that the primary winding is thicker at a mid-point between the ends of the cylinder and the primary winding is smaller at either end of the cylinder. Thus, the number of turns of the primary winding at the middle or a mid-point of the bobbin cylinder is greater than the number of turns at the outer ends of the bobbin cylinder (Paragraph 
However Martinez does not disclose, 
“wherein at least one detector solenoid of the array of detector solenoids comprises a non-uniform solenoid response increasing quadratically along a longitudinal axis extending from a first end of the at least one detector solenoid to a middle point where the non-uniform solenoid response peaks then decreasing quadratically to an opposite end of the at least one detector solenoid,……….”
Therefore, the invention of Martinez even if modified, do not alone or in combination with the other art of record, teach or fairly suggest the limitations as stated above and in combination with all other elements in the independent claims 1, 10 and 18 distinguish the present invention from the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866